217 F.2d 646
GENERAL ICE CREAM CORPORATION, Plaintiff-Appellant,v.Ezra Taft BENSON, Secretary of Agriculture of the UnitedStates, Defendant-Appellee.
No. 50, Docket 22953.
United States Court of Appeals, Second Circuit.
Argued Dec. 7, 1954.Decided Dec. 31, 1954.

Appeal from the United States District Court for the Northern District of New York; James T. Foley, Judge.
Harry Polikoff, New York City (Guggenheimer & Untermyer, New York City, on the brief), for plaintiff-appellant.
Donald A. Campbell, Atty., U.S. Dept. of Agriculture, Washington, D.C.  (J. Stephen Doyle, Jr., and Neil Brooks, Sp. Assts. to Atty. Gen., Washington, D.C., on the brief), for defendant-appellee.
Before CLARK, Chief Judge, and MEDINA and HARLAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of District Judge Foley, D.C.N.D.N.Y., 113 F.Supp. 107.